 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   SHARON LYNETTE PAIGE JAMES,      )                  Case No.: 1:18-cv-1238 - JLT
                                      )
12            Plaintiff,              )                  ORDER DENYING DEFENDANT’S MOTION
                                      )                  FOR SUMMARY JUDGMENT
13       v.                           )                  (Doc. 15)
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )                  ORDER REMANDING THE ACTION PURSUANT
                                      )                  TO SENTENCE FOUR OF 42 U.S.C. § 405(g) AND
15            Defendant.              )                  DIRECTING ENTRY OF JUDGMENT IN FAVOR
                                      )                  OF PLAINTIFF SHARON LYNETTE PAIGE
16                                    )                  JAMES AND AGAINST DEFENDANT, THE
                                      )                  COMMISSIONER OF SOCIAL SECURITY
17
18          Sharon Lynette Paige James asserts she is entitled to a period of disability and disability
19   insurance benefits under Title II of the Social Security Act. Plaintiff argues the administrative law
20   judge erred in terminating the analysis at step one of the sequential evaluation. Because the ALJ erred
21   at step one and failed to determine whether Plaintiff’s medically determinable impairments could be
22   expected to last twelve months, the matter is REMANDED for further proceedings pursuant to
23   sentence four of 42 U.S.C. § 405(g).
24   I.     Procedural History
25          In January 2015, Plaintiff filed an application a period of disability and disability insurance
26   benefits, alleging disability due to anxiety disorder, Bipolar disorder, post-traumatic stress disorder, left
27   shoulder rotator cup pain, and Fuchs’ corneal dystrophy. (Doc. 9-4 at 80; Doc. 9-6 at 17) The Social
28   Security Administration denied her application at the initial level and upon reconsideration. (See Doc.

                                                          1
 1   9-4 at 79-98; Doc. 9-3 at 12) Plaintiff requested a hearing and testified before an ALJ on April 25,

 2   2017. (See Doc. 9-3 at 12, 26) The ALJ determined Plaintiff was not disabled because there was “no

 3   continuous 12-month period during which the claimant [had] not engaged in substantial gainful

 4   activity” and issued an order denying benefits on November 13, 2017. (Id. at 16)

 5          Plaintiff requested review by the Appeals Council, asserting that the ALJ erred in his decision,

 6   and stating she “not been able to work in well over 12 months.” (Doc. 9-5 at 69) On August 2, 2018,

 7   the Appeals Council “denied Plaintiff’s request for review, finding “no reason under [the] rules to

 8   review the Administrative Law Judge’s decision.” (Doc. 9-3 at 2-4) Thus, the ALJ’s determination

 9   became the final decision of the Commissioner of Social Security.

10   II.    Standard of Review

11          District courts have a limited scope of judicial review for disability claims after a decision by

12   the Commissioner to deny benefits under the Social Security Act. When reviewing findings of fact,

13   such as whether a claimant was disabled, the Court must determine whether the Commissioner’s

14   decision is supported by substantial evidence or is based on legal error. 42 U.S.C. § 405(g). The

15   ALJ’s determination that the claimant is not disabled must be upheld by the Court if the proper legal

16   standards were applied and the findings are supported by substantial evidence. See Sanchez v. Sec’y of

17   Health & Human Serv., 812 F.2d 509, 510 (9th Cir. 1987).

18          Substantial evidence is “more than a mere scintilla. It means such relevant evidence as a

19   reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S.

20   389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197 (1938)). The record as a whole

21   must be considered, because “[t]he court must consider both evidence that supports and evidence that

22   detracts from the ALJ’s conclusion.” Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985).

23   III.   Disability Benefits

24          To qualify for benefits under the Social Security Act, Plaintiff must establish she is unable to

25   engage in substantial gainful activity due to a medically determinable physical or mental impairment

26   that has lasted or can be expected to last for a continuous period of not less than 12 months. 42 U.S.C.

27   § 1382c(a)(3)(A). An individual shall be considered to have a disability only if:

28          his physical or mental impairment or impairments are of such severity that he is not
            only unable to do his previous work, but cannot, considering his age, education, and
                                                         2
 1          work experience, engage in any other kind of substantial gainful work which exists in
            the national economy, regardless of whether such work exists in the immediate area in
 2          which he lives, or whether a specific job vacancy exists for him, or whether he would
            be hired if he applied for work.
 3
 4   42 U.S.C. § 1382c(a)(3)(B). The burden of proof is on a claimant to establish disability. Terry v.

 5   Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990). If a claimant establishes a prima facie case of disability,

 6   the burden shifts to the Commissioner to prove the claimant is able to engage in other substantial

 7   gainful employment. Maounis v. Heckler, 738 F.2d 1032, 1034 (9th Cir. 1984).

 8   IV.    Administrative Determinations

 9          To achieve uniform decisions, the Commissioner established a sequential five-step process for

10   evaluating a claimant’s alleged disability. 20 C.F.R. §§ 404.1520, 416.920(a)-(f). The process requires

11   the ALJ to determine whether Plaintiff (1) engaged in substantial gainful activity during the period of

12   alleged disability, (2) had medically determinable severe impairments (3) that met or equaled one of the

13   listed impairments set forth in 20 C.F.R. § 404, Subpart P, Appendix 1; and whether Plaintiff (4) had

14   the residual functional capacity to perform to past relevant work or (5) the ability to perform other work

15   existing in significant numbers at the state and national level. Id. If the Commissioner concludes that

16   the claimant is not disabled at one of the steps, the Commissioner may terminate the analysis and not

17   proceed to the following step. Id. §§ 404.1520(a)(4), 416.920(a)(4).

18   V.     Discussion and Analysis

19          Appealing the decision of the ALJ, Plaintiff asserts that the ALJ erred in terminating the

20   sequential disability evaluation at step one. (Doc. 13 at 2) The Commissioner contends, “The ALJ

21   properly found that Plaintiff was not disabled at step one because there was no continuous 12-month

22   period where Plaintiff did not perform [substantial gainful activity].” (Doc. 15 at 3)

23          A.      Step One of the Sequential Evaluation

24          The regulations inform claimants: “At the first step, we will consider your work activity, if any.

25   If you are doing substantial gainful activity, we will find that you are not disabled.” 20 C.F.R. §§

26   404.1520(a)(4)(i), 416.920(a)(4)(i). “Substantial gainful activity” is defined as “work activity that is

27   both substantial and gainful,” including “work activity that involves doing significant physical or

28   mental activities” and “work activity that [a claimant does] for pay or profit.” Id. §§ 404.1572(a)-(b),

                                                         3
 1   416.972(a)-(b). “[T]here is a presumption of substantial gainful employment if the applicant earns over

 2   [an] amount specified in the guidelines.” Keyes v. Sullivan, 894 F.2d 1053, 1056 (9th Cir. 1990); see

 3   also 20 C.F.R. § 404.1574(a)(1) (“Your earnings may show you have done substantial gainful activity.

 4   Generally, in evaluating your work activity for substantial gainful activity purposes, our primary

 5   consideration will be the earnings you derive from the work activity.”).

 6          The claimant has the burden to “establish at step one, that [she] is not engaged in ‘substantial

 7   gainful activity.’” Zeytuntsyan v. Sullivan, 1992 U.S. App. LEXIS 18421 at *14 (9th Cir. July 27,

 8   1992) (citing Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987)). If a claimant fails to carry this burden

 9   and is engaged in substantial gainful activity, “disability benefits are denied.” Yuckert, 482 U.S. at 140.

10   If the claimant is not engaged in substantial gainful activity, “the decisionmaker proceeds to step two.”

11   Id. Thus, courts have repeatedly interpreted the regulations to indicate an ALJ must consider whether a

12   claimant is presently engaged in substantial gainful activity at step one. See, e.g. Yuckert, 482 U.S. at

13   140; Stout v. Comm’r, Social Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006) (at step one, the ALJ

14   must consider: “Is the claimant presently engaged in substantial gainful activity?”); Burch v. Barnhart,

15   400 F.3d 676, 679 (9th Cir. 2005) (“[i]n step one, the ALJ determines whether a claimant is currently

16   engaged in substantial gainful activity”); Celaya v. Halter, 332 F.3d 1177 (9th Cir. 2003) (“[s]tep one

17   disqualifies claimants who are engaged in substantial gainful activity from being considered disabled”).

18          B.      The ALJ’s Analysis

19          As an initial matter, the ALJ determined Plaintiff “meets the insured status requirements of the

20   Social Security Act through December 31, 2020.” (Doc. 9-3 at 14) Next, the ALJ proceeded to step

21   one of the sequential evaluation. Notably, the ALJ acknowledged that at step one, he “must determine

22   whether the claimant is engaging in substantial gainful activity” and “[i]f the individual is not

23   engaging in [substantial gainful activity], the analysis proceeds to the step two.” (Id. at 13, emphasis

24   added) The ALJ found Plaintiff “engaged in substantial gainful activity from her alleged onset date,

25   January 5, 2015, through November 14, 2016.” (Id. at 14) In issuing the decision on November 13,

26   2017, the ALJ found there “has been no continuous 12-month period during which the claimant has

27   not engaged in substantial gainful activity.” (Id. at 16) Thus, the ALJ terminated his analysis and

28   concluded Plaintiff “has not been under a disability, as defined in the Social Security Act, from

                                                         4
 1   January 5, 2015, through the date of [the] decision.” (Id.)

 2          Plaintiff argues the ALJ erred with his step one analysis because “the answer to this step one

 3   inquiry, whether Plaintiff was presently engaging in substantial gainful activity at the time of the

 4   hearing and decision, is quite clearly no, she was not.” (Doc. 13 at 4) Plaintiff notes that the ALJ

 5   acknowledge she “stopped work on November 14, 2016, and she did not return to work after that date,”

 6   and “[s]he was not working on November 13, 2017, the date of the Judge’s decision.” (Id.) Because

 7   the ALJ did not continue to step two or address whether she had “an impairment or combination [of

 8   impairments] that … is expected to last for a continuous period of at least 12 months,” Plaintiff

 9   contends the disability determination was flawed. (Id., emphasis omitted)

10          The Commissioner argues termination at step one was proper because “there was no continuous

11   12-month period where Plaintiff did not perform [substantial gainful activity].” (Doc. 15 at 3, emphasis

12   omitted). According to the Commissioner,

13          As the adjudicator, the ALJ was required to determine if Plaintiff performed SGA at any
            point during the relevant time period – from her alleged onset date through the date of
14          the decision. The ALJ appropriately considered that Plaintiff engaged in SGA beginning
            with her alleged onset date, January 5, 2015, and continuing through November 14,
15          2016 because a claimant is not entitled to receive disability benefits during a time period
            that she performs SGA.
16                  The ALJ then properly considered whether there was a continuous 12-month
            period during the relevant time frame that Plaintiff had not engaged in SGA. The
17          definition of disability is the “inability to engage in any substantial gainful activity ...
            which has lasted or can be expected to last for a continuous period of not less than 12
18          months.” 42 U.S.C. § 423(d)(1)(A). Because there was no continuous 12-month period
            that Plaintiff had not engaged in SGA, the ALJ correctly found that Plaintiff was not
19          disabled at step one.

20   (Doc. 15 at 4) The Commissioner asserts this “step one decision is consistent with the decisions of

21   courts within this circuit.” (Id., citing e.g., Beylin v. Astrue, 2010 WL 749868, at *1 (C.D. Cal. Feb. 26,

22   2010); Morgan v. Berryhill, 2019 WL 527442, at *4 (S.D. Cal. Feb. 11, 2019)). In addition, the

23   Commissioner argues the decision was “consistent with the decisions of other circuits.” (Id., citing

24   Nettles v. Sullivan, 956 F.2d 820 (8th Cir.1992); Barina v. Shalala, 35 F.3d 555 (4th Cir. 1994)

25   (unpub.) Kenney v. Barnhart, 125 F. App’x 83, 84 (8th Cir. 2005) (unpub.)).

26          In Beylin, Central District noted Beylin appeared to challenge the ALJ’s “finding that there is no

27   evidence that Plaintiff was unable to engage in substantial gainful activity for a continuous twelve

28   month period prior to June 30, 2005, the date that he was last insured for Title II purposes.” Id., 2010

                                                         5
 1   WL 749868 at *1. The court observed that Beylin did “not actually dispute this finding directly.” Id.

 2   However, Beylin reported “he had surgery in March 2005,” and appeared to argue the ALJ “should

 3   consider the period from March 2005 to March 2006” as a twelve-month period he was unable to

 4   engage in substantial gainful activity. Id. The court rejected this argument, finding Beylin “point[ed]

 5   to no evidence of a continuous inability to engage in substantial gainful activity for a continuous

 6   twelve-month period before the date last insured or, for that matter, beginning in March 2005 and

 7   extending past the date last insured.” Id.

 8          In Morgan v. Berryhill, the Southern District also determined the claimant did not meet the 12-

 9   month duration requirement to receive his benefits. Id., 2019 WL 527442, at *4. The court observed

10   that Morgan had been granted benefits and “began receiving disability insurance benefits on January

11   26, 2018,” which he “collected on and off until late 2015.” Id. at *1. His benefits were terminated

12   retroactively when the Social Security Administration received information that Morgan “had earned

13   income starting in January 2008 and, thus, had returned to substantial gainful activity within one year

14   of his alleged disability onset date.” Id. His case was reopened, and the Commissioner found Morgan

15   “was not qualified for any disability insurance benefits because he had not had a continual period of 12

16   months during which he did not perform substantial gainful employment.” Id. The ALJ reviewed IRS

17   records and determined that the claimant had engaged in substantial gainful activity, rejecting the

18   claimant’s testimony disputing the earnings reported on the IRS documents. Id. at *7. The court found

19   the ALJ erred in the credibility analysis, which resulted in “error at the first step of the ALJ’s inquiry”

20   into whether the claimant performed substantial gainful activity, it and remanded the action for further

21   proceedings. Id. at *7-8.

22          Plaintiff contends the Commissioner errs in relying upon Beylin and Morgan “because these

23   cases quite clearly deal with individuals who had not, and were not expected to be, unable

24   to work for a continuous 12-month period.” (Doc. 16 at 2) Plaintiff argues the circumstances of Beylin

25   and Morgan “are not remotely analogous to the case at hand.” (Id. at 3)

26          As Plaintiff argues, the facts before the courts in Beylin and Morgan are not comparable to the

27   matter now pending before the Court. In Beylin, the claimant identified “no evidence of a continuous

28   inability to engage in substantial gainful activity for a continuous twelve-month period before the date

                                                          6
 1   last insured or, … extending past the date last insured.” Id., 2010 WL 749868 at *1. In contrast, here,

 2   Plaintiff stopped working on November 14, 2016 and remained unemployed nearly a year later when

 3   the ALJ issued his decision, well before Plaintiff’s date last insured of December 31, 2020. (See Doc. 9-

 4   3 at 14) The facts here are not analogous to Morgan, where there was a disputed issue regarding

 5   whether the claimant engaged in substantial gainful activity within a twelve-month period resulting in

 6   an overpayment of benefits.

 7          Finally, the cases cited by the Commissioner from other circuits addressed by the other circuits

 8   addressed different issues, including whether the claimants made unsuccessful work attempts that

 9   should not be considered substantial gainful activity, or whether a claimant currently working at the

10   time of the administrative hearing was engaged in substantial gainful activity. See Nettles, 956 F.2d at

11   822- 824 (considering whether the claimant made an unsuccessful work attempt and finding the

12   claimant failed to show she was “unable to engage in substantial gainful activity for a period longer

13   than twelve months); Barina, 35 F.3d 555 (unpub.), 1994 U.S. App. LEXIS at *6-8 (4th Cir. Sept. 6,

14   1994) (rejecting the claimant’s argument that she was engaged in an unsuccessful work attempt and

15   upholding the ALJ’s decision that the claimant was not disabled where the she was “working as a

16   management employee” and engaged in substantial gainful activity at the time of the hearing); Kenney,

17   125 F. App’x at 84 (finding substantial evidence that the claimant “has not ceased to engage in

18   substantial gainful activity for any continuous 12-month period”). Further, these courts did not address

19   a situation in which the claimant asserted her impairments were expected to last for a continuous period

20   of more than twelve months. Given the different issues argued by the claimants and the lack of factual

21   similarities, the holdings in Nettles, Barina, and Kenney do not assist this Court with the determination

22   of whether the ALJ’s decision was proper.

23          Significantly, courts have consistently indicated a claimant satisfies her burden at step one

24   where she is not presently engaged in substantial gainful activity. See, e.g., Yuckert, 482 U.S. at 140;

25   Benton v. Barnhart, 331 F.3d 1030, 1034 (9th Cir. 2003) (“if a claimant cannot meet the burden of

26   showing she is currently not working, at step one, the process ends”); Grogan v. Barnhart, 399 F.3d

27   1257, 1260 (10th Cir. 2005) (“At step one, the claimant must show that he is not presently engaged in

28   substantial gainful activity”); McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 2006) (finding it was

                                                         7
 1   “clear from the record that McDaniel met step one by proving that she is presently unemployed”);

 2   Kushner v. Comm'r Soc. Sec., 765 Fed. Appx. 825, 827 (3rd Cir. 2019) (claimant’s burden at step one

 3   is to show “he is not currently engaged in substantial gainful activity”). Because Plaintiff had stopped

 4   working and was no longer engaged in substantial gainful activity at the time of the hearing—as the

 5   ALJ acknowledged—she met her burden at step one. Thus, the ALJ should have continued the analysis

 6   to step two and erred in terminating the sequential analysis prematurely. See Yuckert, 482 U.S. at 140

 7   (stating that where the claimant is not engaged in substantial gainful activity, “the decisionmaker

 8   proceeds to step two”).

 9          Moreover, the ALJ did not make any finding as to whether Plaintiff satisfy the requirement to

10   identify “a medically determinable physical or mental impairment . . . which has lasted or can be

11   expected to last for a continuous period of not less than 12 months.” See 42 U.S.C. § 423(d)(1)(A)

12   (emphasis added). Instead, the ALJ focused upon the fact that Plaintiff engaged in substantial gainful

13   activity through November 14, 2016 and found there “has been no continuous 12-month period during

14   which the claimant has not engaged in substantial gainful activity.” (Doc. 9-3 at 16) However, it is

15   error for an ALJ “to focus … on the length of time [a claimant] was unemployed, rather than on

16   whether his ailments had lasted or could be expected to last for a continuous twelve months.” See

17   Gyurko v. Harris, 487 F. Supp. 1121, 1127 (D. Conn. 1980). Because the ALJ did not address whether

18   Plaintiff’s impairments could “be expected to last” only one more day, and thus satisfy the 12-month

19   requirement, the ALJ erred.

20          C.      Remand is Appropriate

21          The decision whether to remand a matter pursuant to sentence four of 42 U.S.C. § 405(g) or to

22   order immediate payment of benefits is within the discretion of the district court. Harman v. Apfel,

23   211 F.3d 1172, 1178 (9th Cir. 2000). Except in rare instances, when a court reverses an administrative

24   agency determination, the proper course is to remand to the agency for additional investigation or

25   explanation. Moisa v. Barnhart, 367 F.3d 882, 886 (9th Cir. 2004) (citing INS v. Ventura, 537 U.S.

26   12, 16 (2002)). Generally, an award of benefits is directed when:

27          (1) the ALJ has failed to provide legally sufficient reasons for rejecting such evidence,
            (2) there are no outstanding issues that must be resolved before a determination of
28          disability can be made, and (3) it is clear from the record that the ALJ would be required
            to find the claimant disabled were such evidence credited.
                                                         8
 1   Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1996). In addition, an award of benefits is directed

 2   where no useful purpose would be served by further administrative proceedings, or where the record is

 3   fully developed. Varney v. Sec’y of Health & Human Serv., 859 F.2d 1396, 1399 (9th Cir. 1988).

 4          The ALJ erred terminating the analysis at step one because Plaintiff had not engaged in

 5   substantial gainful activity for nearly a year, and there was no finding that her impairments could not be

 6   expected to last the remainder of the year, or one more day. Given the step at which the ALJ stopped

 7   the analysis, there is no information regarding the severity of Plaintiff’s medically determinable

 8   impairments, or the physical and mental limitations related thereto. Thus, the matter should be

 9   remanded for the ALJ to re-evaluate the evidence, and make a finding regarding whether Plaintiff’s

10   impairments could be expected to last a continuous twelve-month period prior to her date last insured.

11   See Gyurko, 487 F. Supp. at 1127, 1130 (remanding the action, in part, for further proceedings where

12   the ALJ failed to determine whether the claimant’s impairments “had lasted or could be expected to last

13   for a continuous period of twelve months”).

14                                       CONCLUSION AND ORDER

15          For the reasons set forth above, the ALJ erred in his analysis and remand is appropriate. See

16   Sanchez, 812 F.2d at 510. Accordingly, the Court ORDERS:

17          1.      The Commissioner’s motion for summary judgment (Doc. 15) is DENIED;

18          2.      The matter is REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further

19                  proceedings consistent with this decision; and

20          3.      The Clerk of Court is DIRECTED to enter judgment in favor of Plaintiff Sharon

21                  Lynette Paige James, and against Defendant, Andrew Saul, the Commissioner of Social

22                  Security.

23
24   IT IS SO ORDERED.

25      Dated:     October 18, 2019                            /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28

                                                         9
